Order filed February 27, 2020




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00912-CV
                                   ____________

                    KAREN KRISTINE SILVIO, Appellant

                                         V.

   BIRNAM WOOD-FAIRFAX HOMEOWNERS ASSOCIATION, INC.,
                         Appellee


                  On Appeal from the Co Civil Ct at Law No 1
                            Harris County, Texas
                       Trial Court Cause No. 1046607

                                    ORDER

      On December 16, 2014, this court abated this appeal because appellant
petitioned for voluntary bankruptcy in the United States Bankruptcy Court for the
Southern District of Texas, under cause number 14-36744. See Tex. R. App. P. 8.2.

      Through the Public Access to Court Electronic Records (PACER) system,
the court has learned that the bankruptcy case was closed. The parties did not
advise this court of the bankruptcy court action.
      Unless within 20 days of the date of this order any party to the appeal files a
motion demonstrating good cause to retain this appeal, this appeal will be
reinstated and dismissed for want of prosecution.



                                  PER CURIAM



Panel consists of Justices Bourliot, Hassan, and Poissant.